10 So.3d 693 (2009)
Deleon TINSLEY, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Jeld Wen, Inc., Appellees.
No. 1D07-5740.
District Court of Appeal of Florida, First District.
May 19, 2009.
Deleon Tinsley, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, and Louis A. Gutierrez, Senior Attorney, Unemployment Appeals Commission, Tallahassee, for Appellees.
PER CURIAM.
AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1979); Contrera v. Fla. Unemployment Appeals Comm'n, 894 So.2d 269 (Fla. 1st DCA 2004).
*694 WEBSTER and ROBERTS, JJ., concur.
BENTON, J., dissents.